BENEFIT AND COMPENSATION AGREEMENT

 

 

This BENEFIT AND COMPENSATION AGREEMENT ("Agreement") is made by and between
Image Sensing Systems, Inc. ("ISS") and Richard Ehrich ("Ehrich") on this date,
August 25, 2016 ("Effective Date").

 

RECITALS:

 

A.     ISS’ Board of Directors has approved Ehrich as the Company’s Chief
Financial Officer with an annual compensation of $180,000.

 

B.     ISS wishes to extend a severance benefit to Ehrich.

 

C.     ISS and Ehrich have negotiated the severance terms and have memorialized
those terms in this Agreement.

 

AGREEMENT:

 

1.      Severance upon Termination of Employment.

(a)                           Voluntary Termination. Should Ehrich terminate his
employment for any reason, ISS shall pay Ehrich all earned and unpaid amounts
due to him for salary through the termination date.

(b)                           Termination by ISS "With Cause".  Should ISS
terminate Ehrich's employment for any of the following reasons, Ehrich shall not
be entitled to any severance:

(i)                 Conviction of, or a plea of "guilty" or "no contest" to, a
felony under the laws of the United States or any state thereof or conviction
of, or a plea of "guilty" or "no contest" to, any act involving moral turpitude;

(ii)               Breach of fiduciary duty involving personal profit;

(iii)             Willful and material misconduct in the performance of duties
assigned to Ehrich as the Chief Financial Officer of ISS;

(iv)             Consistent failure to perform the reasonable stated duties
assigned to Ehrich under this Agreement; or

(v)               Illegal or unethical business practices, including but not
limited to the commission of fraud, misappropriation or embezzlement in
connection with ISS's business.

 

Ehrich shall have thirty (30) days to cure any alleged breach, failure, or
misconduct under Subsection (iv) above, if such alleged breach, failure or
misconduct is curable, after ISS provides Ehrich written notice of the actions
or omissions constituting such breach, failure, or misconduct.

 

 

 

--------------------------------------------------------------------------------

 

 

(c)                           Termination by ISS "Without Cause." Should ISS
terminate Ehrich's employment

for any reason other than (1) those reasons set forth in subparagraph (b) above,
or

(2) because of Ehrich's inability to perform his duties because of death or
disability, Ehrich shall be entitled to six (6) months of salary continuation,

without eligibility for bonus, upon entry into a release agreement provided by
ISS. ISS and Ehrich have the ability, however, at any time, to terminate this
Agreement by mutual written agreement, with or without the severance benefit.

 

 

 

 


  IMAGE SENSING SYSTEMS, INC.


 


DATE: SEPTEMBER 2, 2016


 


 


 


 


 


 


 


 


BY: /S/ ANDREW T. BERGER


 


BY: /S/ RICHARD A. EHRICH


 


ITS: EXECUTIVE CHAIRMAN


 


ITS: CHIEF FINANCIAL OFFICER


 


 


 


 


 


                                              

 